10250

. , Case 21-30085-hdh11 Doc 230-7 Filed 02/24/21 Entered ee, 21 Pagelof3

O

E> | FORD CREDIT

SUPPLEMENT TO
COMMERCIALEASE MASTER LEASE AGREEMENT (TRAC)

THIS IS A SUPPLEMENT (this “Supplement’} to the CommerciaLease Master Lease Agreement (TRAC) dated
07/05/2014 (the “Lease Agreement’) between Ford Motor Credit Company LLC, and in certain cases
including its former subsidiaries CML East LLC and CML West LLC, (each a “Lessor’ with respect to those Leased

Vehicles titled in the name of and specifically allocated to such entity in a Supplement) and
NATIONAL RIFLE ASSOCIATION (“Lessee”).

Capitalized terms used in this Supplement have the same meaning as in the Lease Agreement, unless otherwise
defined herein. Subject to the terms and conditions of the Lease Agreement, which are incorporated herein by
reference, Lessor and Lessee agree as follows:

1. Effective Date. Lessor and Lessee agree this Supplement is effective as of 09/15/2017
("Supplement Date”).

2. Leased Vehicles. The Leased Vehicles described in this Supplement have been delivered to and accepted
by Lessee in good condition with the indicated mileage. The terms and conditions of this Supplement apply solely to
the Lease Vehicles described herein. Lessee hereby certifies, under penalty of perjury, that Lessee intends that more
than fifty percent (50%) of the use of each Leased Vehicle is to be used in a trade or business of Lessee. Lessee is
hereby advised that Lessee will not be treated as the owner of the Leased Vehicles for Federal income tax purposes.

3. Lease Terms and Charges. Beginning on the Commencement Date indicated for each Leased Vehicle,
Lessee will pay Lessor the Lease Charge an the Payment Due Day of each manth of the specified Lease. Interim
Lease Charges will be assessed for the period between the Supplement Date and the Commencement Date (the
“Interim Lease Term”) and will be shown on the billing statement.

 

 

4, Assignment. Lessor notifies Lessee that it intends to assign to QI Exchange, LLC Lessor’s rights (but not
its obligations) with respect te the purchase of the Leased Vehicles and the sale of the Leased Vehicles upon
termination.

5. Reaffirmation of Lessee's Warranties. Lessee reaffirms that its representations and warranties set forth in
the Lease Agreement are true and correct on the Supplement Date.

6. Capitalized Cost of Leased Vehicles. This Supplement includes a total of__1 Leased Vehicles with a
combined capitalized cost of $ 44,106.00 as detailed in the following Leased Vehicle Description and Lease
Terms.

7. Counterparts. This Supplement may be executed in any number of counterparts, each of which, when so

executed will be deemed te be an ofiginal, and all of which taken together will constitute one and the same
agreement. Execution and delivery by facsimile signature will constitute valid and sufficient delivery.

 

NOTICE: The valid and collectible liability insurance and personal injury protection
insurance of any authorized rental or leasing driver is primary for the limits of liability and
personal injury protection coverage required by Section 324.021(7) and 627.736, Florida Statutes.

 

 

 

FC +7090 17090 APP November 2015 (previous editions may not be used) 01-6-10055623 Page 1of3
10251

Case 21-30085-hdh11 Doc 230-7 Filed 02/24/21 Entered 02/24/21 15:54:21

LEASED VEHICLE DESCRIPTION AND LEASE TERMS

Page 2 of 3

 

Description:

Age: NEW

Year. 2017

Make: Ford

Model: Expedition

VIN: 1FMJU1JT2HEA85442
Styte: XLT 4x4

Capitalized Cost: $44,100.00

Mileage at Delivery: 89

Garaging / Tax Location:
Address: 5550 TUDOR WAY
City: Loomis

County: PLACER

State: CA

ZIP: 95650

Billing / Invoice Address:

Address; 11250 WAPLES MILL RD
City: Fairfax

County: FAIRFAX CITY

State: VA

ZIP: 22030

 

Assumed Residual: $13,230.00 (30%)

VEHICLE #1
LESSOR: Ford Motor Credit Company LLC

VEHICLE INFORMATION AND PERIODIC LEASE CHARGES

Lease Program Type: TRAC

FS Offering Number: 09-06-2007

Lease Term: Interim Lease Term + 48 Months
Commencement Date: 09/15/2017

Payment Due Day: 15 day of the month
Periodic Payment Method: Monthly

Payment Timing: Arrears

Security Due: $0.00

48 Lease Charge(s) @ $745.84

Above excludes all taxes disclosed below and other Charges. °

TAX AND BILLING ADDRESS INFORMATION

Tax Type, Present Rate Tax Amount, $

[City] Rental Tax, 7.250% [City] Rental Tax, $54.07
[County] Rental Tax, 0.000% [County] Rental Tax, $0.00
[State] Rental Tax, 0.000% [State] Rental Tax, $0.00
[Other] Tax, 0.000% [Other] Tax, $0.00

[X] Verify Garaging/Tax Location and Billing/Invoice Address

Hes,

 

FC 17080 17090 APP November 2015 (previous editions may not be used) 01-6-10055623

 

Page 2 of 3
10252

_, + Case 21-30085-hdh11 Doc 230-7 Filed 02/24/21 Entered 02/24/21 15:54:21 Page 3 of 3

r

Lessor and Lessee have duly executed this Supplement as of the Supplement Date intending to be legally bound
hereby.

LESSOR: LESSEE:
FORD MOTOR CREDIT COMPANY LLC NATIONAL RIFLE ASSOCIATION

By:

  

Name:

 

Title:

 

Fond: A oi

 

[SIGNATURE PAGE TO SUPPLEMENT
TO COMMERCIALEASE MASTER LEASE AGREEMENT (TRAC)]

FC 17090 17090 APP November 2015 (previous editions may not be used) 61-6-10055623 Page 3of3
